     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.1 Page 1 of 17



 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiff
     SHA-RIE ROBIRDS
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10

11
                                                         Case No.: '18CV2592 AJB MSB
12

13                                                       COMPLAINT FOR DAMAGES
     SHA-RIE ROBIRDS,                                    FOR (1) VIOLATIONS OF THE
14                                                       ROSENTHAL FAIR DEBT
                      Plaintiff,                         COLLECTION PRACTICES ACT
15                                                       (CAL. CIV. CODE §§ 1788-
            vs.                                          1778.32) AND (2) VIOLATIONS
16                                                       OF THE TELEPHONE
     DISCOVER BANK                                       CONSUMER PROTECTION ACT
17                                                       (47 U.S.C. §227)
18                  Defendant(s),
19                                                       JURY TRIAL DEMANDED
20

21                            COMPLAINT FOR DAMAGES
22

23                                      INTRODUCTION
24 1. SHA-RIE ROBIRDS (hereinafter referred to as “Plaintiff”), by and through her

25      Counsel of record, brings this action against DISCOVER BANK (hereinafter
26      referred to as “Discover” or “Defendant”) pertaining to actions by Defendant to
27      unlawfully collect a debt allegedly owed by Plaintiff, including but not limited
28      to, collection via the use of an Automated Telephone Dialing System (“ATDS”)

                                                   -1-
                             Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.2 Page 2 of 17



 1         and/or Artificial or Prerecorded Voice in violation of the Telephone Consumer
 2         Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and the Rosenthal Fair Debt
 3         Collection Practices Act (“RFDCPA” [CAL. CIV. CODE §§ 1788-1788.32]),
 4         thereby invading Plaintiff’s privacy, and causing Plaintiff damages.
 5 2. The California legislature determined that unfair or deceptive collection

 6         practices undermine the public confidence which is essential to the continued
 7         functioning of the banking and credit system. The legislature further
 8         determined there is a need to ensure that debt collectors and debtors exercise
 9         their responsibilities to one another with fairness, honesty, and due regard for
10         the rights of others. The legislature’s explicit purpose of enacting the Rosenthal
11         Fair Debt Collection Practices Act of California (hereafter “RFDCPA”) was to
12         prohibit debt collectors from engaging in unfair or deceptive acts or practices in
13         the collection of consumer debts, and to require debtors to act fairly in entering
14         into and honoring such debts.1
15 3. The Telephone Consumer Protections Act (hereafter “TCPA”) was designed to

16         prevent calls like the ones described within this complaint, and to protect the
17         privacy of citizens like Plaintiff. “Voluminous consumer complaints about
18         abuses of telephone technology – for example, computerized calls dispatched to
19         private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin.
20         Servs., LLC, 132 S. Ct. 740, 744 (2012).
21 4. In enacting the TCPA, Congress specifically found that “the evidence presented

22         to Congress indicates that automated or prerecorded calls are a nuisance and an
23         invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
24         Mims, 132 S. Ct., at 744.
25 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

26         regarding calls similar to this one:
27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                            -2-
                                      Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.3 Page 3 of 17



 1

 2               The Telephone Consumer Protection Act … is well
                 known for its provisions limiting junk-fax transmissions.
 3               A less-litigated part of the Act curtails the use of
                 automated dialers and prerecorded messages to cell
 4               phones, whose subscribers often are billed by the minute
                 as soon as the call is answered—and routing a call to
 5               voicemail counts as answering the call. An automated
                 call to a landline phone can be an annoyance; an
 6               automated call to a cell phone adds expense to
                 annoyance.
 7
                 Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,
 8               638 (7th Cir. 2012).
 9

10 6. Plaintiff alleges as follows upon personal knowledge as to herself and her own

11     acts and experiences, and, as to all other matters, upon information and belief,
12     including investigation conducted by her attorneys.
13

14                             JURISDICTION AND VENUE
15   7. This action is based upon Defendant’s violations of the RFDCPA, which is
16      found in California Civil Code §§ 1788 - 1788.32; and the TCPA, which is
17      found in Title 47 of United States Code Section 227, et seq.
18   8. This Court has jurisdiction over Defendant, pursuant to 28 U.S.C. § 1331, as
19      the unlawful practices alleged herein involve a federal question under the
20      TCPA.
21   9. This Court further has supplemental jurisdiction over Plaintiff’s California
22      Causes of action, pursuant to 28 U.S.C. § 1367(a), as said California state law
23      claims are so related to Plaintiff’s Federal TCPA claims in this action, that
24      they form part of the same case or controversy under Article III of the United
25      States Constitution.
26   10. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because
27      all or some of the unlawful practices and violations of law alleged herein
28      occurred and are occurring in the County of San Diego, California.

                                                 -3-
                           Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.4 Page 4 of 17



 1      Furthermore, Defendant regularly conducts business within State of
 2      California, County of San Diego, and Plaintiff resides in San Diego County,
 3      California.
 4

 5                                          PARTIES
 6 11. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 7      the County of San Diego, in the State of California.
 8 12. Plaintiff is a natural person from whom a debt collector sought to collect a

 9      consumer debt which was due and owing or alleged to be due and owing by
10      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal
11      Civ. Code §1788.2(h).
12 13. On information and belief, Plaintiff alleges that Discover is, and at all times

13      mentioned herein was, a Delaware corporation headquartered in Illinois and
14      doing business throughout the country, including this District. Discover is,
15      and at all times mentioned herein, was registered with the California Secretary
16      of State as a foreign corporation doing business within the State of California.
17 14. On information and belief, Plaintiff alleges that Discover’s primary business

18      operations are the issuance of unsecured consumer loans and credit cards.
19 15. On information and belief, Discover regularly engages through the course of

20      its business in collection activities to collect consumer debts owed to it.
21 16. A significant portion of both of Discover’s business operations are dedicated

22      to collecting debts owed to itself, primarily consumer credit card debt and
23      unsecured consumer loans. Part of Discover’s regular business practices are to
24      make repeated phone calls to persons it believes responsible for paying past-
25      due debts.
26 17. Discover is, and all times mentioned herein, was a corporation and a “person,”

27      as defined by 47 U.S.C. § 153(39).
28 18. Discover regularly attempts to collect on “consumer debts” owed it, as that

                                                  -4-
                            Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.5 Page 5 of 17



 1      term is defined by Cal. Civ. Code §1788.2(f), through the use of the mails,
 2      electronic communication, and the telephone. Therefore, Discover is a “debt
 3      collector” as that term is defined by Cal. Civ. Code §1788.2(c), and engages in
 4      “debt collection” as that term is defined by Cal. Civ. Code §1788.2(b).
 5 19. At all times relevant hereto, Discover used, controlled and or operated an

 6      “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
 7      U.S.C. § 227(a)(1) and/or placed calls to Plaintiff using an automated or
 8      prerecorded voice (“Recorded Voice”) as that term is defined in 47 U.S.C. §
 9      227(b)(1)(A).
10 20. This case involves money, property, or their equivalent, due or owing or

11      alleged to be due or owing from a natural person by reason of a consumer
12      credit transaction. Therefore, this action arises out of a “consumer debt” and
13      “consumer credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
14

15                                  GENERAL ALLEGATIONS
16   21. Plaintiff incorporates by reference and realleges Paragraphs 1-20 above as if
17      fully stated herein.
18   22. On or about June of 2017, Plaintiff took out a personal consumer loan with
19      Discover.
20   23. Plaintiff maintained regular monthly payments due to Discover until on or
21      about June of 2018.
22   24. On or about June of 2018, Plaintiff fell on financial hardship and could no
23      longer maintain payments to Discover.
24   25. Upon going into default, agents for Discover called Plaintiff multiple times
25      and requested payment through the use of an ATDS and/or a Recorded Voice,
26      often 1-5 times per day, almost every single day.
27   26. On multiple occasions, Discover left Recorded Voice messages for Plaintiff to
28      call Discover back.

                                                     -5-
                               Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.6 Page 6 of 17



 1 27. Plaintiff sought out and retained an attorney to represent her with regards to

 2      the debt that Discover was collecting on.
 3 28. On September 19, 2018, Plaintiff’s Counsel drafted a letter wherein he stated

 4      that he represented Plaintiff with regards to any claims held or serviced by
 5      Defendant Discover Bank (hereinafter referred to as: “Cease and Desist Letter
 6      No. 1”).
 7 29. Plaintiff’s Counsel sent Cease and Desist Letter No. 1 to Discover via

 8      facsimile on or about September 19, 2018, at 03:31 pm PST.
 9 30. The facsimile was confirmed via a 3rd party facsimile company to have been

10      successfully transmitted, therefore Defendant Discover Bank received the
11      facsimile transmission of Cease and Desist Letter No. 1.
12 31. Later on in the day, on September 19, 2018, at 5:24pm PST, Plaintiff’s

13      Counsel sent a revised version of the Cease and Desist Letter No. 1, that
14      provided the same information but additionally stated and identified the last
15      four digits of Plaintiff’s social security number to assist Defendant Discover
16      Bank in identifying Plaintiff’s account (“Cease and Desist Letter No. 2”)
17 32. Plaintiff’s Counsel sent Cease and Desist Letter No. 2 to Defendant Discover

18      bank via facsimile on or about September 19, 2018 at 05:24 pm PST.
19 33. The 2nd facsimile was confirmed via a 3rd party facsimile company to have

20     been successfully transmitted, therefore Defendant Discover Bank received the
21     facsimile transmission of Cease and Desist Letter No. 2 as well.
22 34. In both Cease and Desist Letter Nos. 1 and 2, Plaintiff’s Counsel provided

23      Plaintiff’s name, and explained that a formal demand was being made
24      pursuant to Cal. Civ. Code §1788.14(c), that all further communication with
25      Plaintiff cease, and that any future communication be exclusively sent to
26      Plaintiff’s Counsel.
27 35. In both Cease and Desist Letter Nos. 1 and 2, the verbiage expressly revoked

28      consent to contact Plaintiff in any fashion, including via calling her with the

                                                  -6-
                            Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.7 Page 7 of 17



 1       use of an Automated Telephone Dialing System and/or Recorded Voice.
 2   36. Despite receipt of both Cease and Desist Letters Nos. 1 and 2 on September
 3       19, 2018, Discover continued to incessantly call Plaintiff on her cellular
 4       telephone, often multiple times per day to collect on its claim.
 5   37. Further, Discover, or its agents or representatives, continued to call Plaintiff
 6       using an ATDS and/or Recorded Voice.
 7   38. On at least two occasions, after September 19, 2018, Plaintiff picked up the
 8       collection calls from Defendant and informed representatives of Discover that
 9       Plaintiff had retained counsel and instructed those representatives to cease
10       contacting Plaintiff.
11   39. In said telephone calls, Plaintiff orally revoked any alleged prior consent to
12       call Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
13       revocation, agents for Discover continued to call Plaintiff using an ATDS
14       and/or Recorded Voice.
15   40. On October 16, 2018, Plaintiff’s Counsel drafted a third Cease and Desist
16       Letter to Defendant Discover Bank via facsimile (“Cease and Desist Letter
17       No. 3”). In Cease and Desist Letter No. 3, Plaintiff’s Counsel provided
18       Discover with Plaintiff’s name, the last 4 digits of her social security number
19       and further provided a redacted partial account number for the Discover loan.
20   41. Similar to the previous two (2) Cease and Desist Letters, Cease and Desist
21       Letter No. 3 again expressly stated that Ms. Robirds was represented by
22       Counsel and that pursuant to Cal. Civ. Code § 1788.14(c), Discover should
23       have ceased all direct communication with Ms. Robirds. Additionally, Cease
24       and Desist Letter No. 3 again revoked any alleged consent given by Plaintiff to
25       be contacted by an ATDS or Recorded Voice.
26   42. Plaintiff’s Counsel sent Cease and Desist Letter No. 3 to Defendant Discover
27       bank via facsimile on or about October 16, 2018, at 01:07 pm PST.
28 43. The facsimile of Cease and Desist Letter No. 3 was confirmed via a 3rd party

                                                  -7-
                            Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.8 Page 8 of 17



 1     facsimile company to have been successfully transmitted, therefore Defendant
 2     Discover Bank received the facsimile transmission of Cease and Desist Letter
 3     No. 3 as well.
 4 44. On October 16, 2018, in an attempt to ensure Discover ceased contacting

 5     Plaintiff, Plaintiff’s Counsel sent via U.S. mail a copy of Cease and Desist
 6     Letter No. 3, addressed to the following address:
 7                  Discover
                    P.O. Box 3094
 8                  Salt Lake City, UT 84130
 9

10 45. On information and belief, Defendant Discover received the mailed copy of

11      Cease and Desist Letter No. 3 via U.S. Mail.
12 46. Despite receipt of Cease and Desist letter No. 3 by both facsimile and mail,

13      and despite receiving oral revocation of consent to contact plaintiff via any
14      means including via the use of an ATDS and/or Recorded Voice, Discover
15      continued to incessantly call Plaintiff on her cellular telephone, often multiple
16      times per day to collect on its claim.
17 47. Further, Discover, or its agents or representatives, continued to call Plaintiff

18      using an ATDS and/or Recorded Voice.
19 48. Discover, or its agents or representatives, have contacted Plaintiff on her

20      cellular telephone over one hundred (100) times since September 19, 2018,
21      including through the use of an ATDS and/or Recorded voice as those terms
22      are defined in 47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
23 49. Despite receipt of three (3) separate letters sent via four (4) different means,

24      along with oral instructions to cease calling Plaintiff via the telephone, all of
25      which provided irrefutable notice that Plaintiff had revoked consent to call her
26      cell phone by any means and that she had retained Counsel regarding these
27      alleged debts, Discover continues to contact Plaintiff repeatedly date.
28 50. These collection calls were made using equipment that had the capacity to

                                                  -8-
                            Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.9 Page 9 of 17



 1      store or produce telephone numbers to be called using a random or sequential
 2      number generator, and to dial such numbers, and was therefore an automatic
 3      telephone dialing system (“ATDS”) as that term is defined by 47 U.S.C. §
 4      227(a)(1).
 5   51. As is evidenced by the frequency and rapid succession of the call times and
 6      dates, the ATDS computer software automatically called Plaintiff at certain
 7      times from random numbers, usually multiple times a day with varying call
 8      times.
 9   52. Many of Discover’s calls to Plaintiff after receiving receipt of the Cease and
10      Desist Letters Nos. 1-3 contained an “artificial or prerecorded voice” as
11      prohibited by 47 U.S.C. § 227(b)(1)(A).
12   53. The multiple calls made by Discover or its agents after September 19, 2018
13      were therefore made in violation of 47 U.S.C. § 227(b)(1).
14   54. Further, when Plaintiff answered the telephone, Discover’s agents were rude,
15      abusive, and aggressive when they called to collect from Plaintiff. They
16      would rebuke Plaintiff’s requests to cease calling and have continued to harass
17      Plaintiff to date, despite her repeated oral and written requests to cease their
18      harassment.
19   55. These interactions and unlawful debt collection practices caused emotional
20      distress to Plaintiff.
21   56. Plaintiff has received so many collection calls by Discover that her voicemail
22      has repeatedly filled up, preventing Plaintiff from receiving other important
23      messages and incurring actual charges as a result of her cell phone plan.
24   57. Upon information and belief, Discover regularly makes autodialed telephone
25      calls with Recorded Voices in order to collect on its claims.
26   58. Upon information and belief, Discover’s telephone equipment has the capacity
27      to store or produce telephone numbers to be called, using a random or
28      sequential number generator.

                                                   -9-
                             Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.10 Page 10 of 17



 1 59. Upon information and belief, the telephone equipment used by Discover to

 2       place the calls at issue have the capacity to dial telephone numbers
 3       automatically from a stored list or database without human intervention, using
 4       a random or sequential number generator.
 5 60. Discover’s collection calls to Plaintiff described herein, were not made for

 6       emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A).
 7 61. Discover’s collection calls to Plaintiff describe herein, were not made solely

 8       for the purpose of collecting upon a debt owed to or guaranteed by the Federal
 9       Government.
10 62. Discover placed the collection calls described herein to a telephone number

11       assigned to a cellular telephone service for which Plaintiff incurs a charge for
12       incoming calls pursuant to 47 U.S.C. § 227(b)(1).
13 63. Discover’s aforementioned conduct personally affected Plaintiff, as Plaintiff

14       was frustrated and distressed that Discover repeatedly interrupted Plaintiff
15       with unwanted calls using an ATDS and/or Recorded Voice for collection
16       purposes.
17 64. Through Discover’s aforementioned conduct, Plaintiff suffered an invasion of

18       a legally protected interest in privacy, which is specifically addressed and
19       protected by the TCPA.
20 65. Discover’s calls forced Plaintiff to live without the utility of her cellular

21       phones by occupying her cellular telephone with multiple unwanted calls,
22       causing a severe nuisance and lost time.
23 66. As a result of Discover’s relentless and harassing collection calls and letters,

24       Plaintiff has experienced anger and disbelief, and feelings of powerlessness,
25       which have resulted in a loss of sleep, loss of appetite, headaches, anxiety and
26       panic attacks, feelings of hypervigilance, paranoia and depression.
27 67. These calls have consumed her day and have caused a severe disruption to

28       Plaintiff’s life, due to the extreme frequency of calls by Discover.

                                                   - 10 -
                             Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.11 Page 11 of 17



 1    68. As a direct and proximate result of the aforementioned harassment committed
 2       by Discover, Plaintiff has suffered emotional distress.
 3

 4                                    CAUSES OF ACTION
 5

 6                                                  I.
 7                               FIRST CAUSE OF ACTION
 8     VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTIONS PRACTICES ACT
 9                               (CAL. CIV CODE § 1788.14(c))
10    69. Plaintiff realleges and incorporates by reference Paragraphs 1 through 68,
11       inclusive, as if fully set forth.
12    70. Plaintiff’s Counsel sent Cease and Desist Letters Nos. 1, 2 and 3 via facsimile
13       to Discovery, and also sent Cease and Desist Letter No. 3 via U.S. Mail as
14       well. Further, Plaintiff orally informed Discover’s agents on multiple
15       occasions that she had retained Counsel. Therefore, Discover was aware, or
16       reasonably should have been aware, that Plaintiff was represented by an
17       attorney, and that Plaintiff no longer wished to be contacted regarding these
18       debts.
19    71. Cal. Civ. Code §1788.14(c) provides in relevant part,
20         No debt collector shall collect or attempt to collect a consumer debt
           by means of the following practices:
21              (c) Initiating communications, other than statements of
                account, with the debtor with regard to the consumer
22              debt, when the debt collector has been previously notified
                in writing by the debtor's attorney that the debtor is
23              represented by such attorney with respect to the
                consumer debt and such notice includes the attorney's
24              name and address and a request by such attorney that all
                communications regarding the consumer debt be
25              addressed to such attorney, unless the attorney fails to
                answer correspondence, return telephone calls, or discuss
26              the obligation in question. This subdivision shall not
                apply where prior approval has been obtained from the
27              debtor's attorney, or where the communication is a
                response in the ordinary course of business to a debtor's
28              inquiry.

                                                    - 11 -
                              Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.12 Page 12 of 17



 1 72. By calling Plaintiff over one hundred (100) times since receipt of Cease and

 2       Desist Letters Nos. 1, 2 and 3, sent by both facsimile and US Mail, Discover
 3       violated Cal. Civ. Code §1788.14(c).
 4 73. As a result of the constant collection calls from Discover, Plaintiff has

 5       experienced anxiety, fear and uneasiness, has had difficulty sleeping, shortness
 6       of breath, nausea, and has at times been unable to calm down as the constant
 7       and harassing collection calls by Discover are overwheling. Plaintiff is
 8       constantly afraid to answer her phone and she cringes when her phone rings.
 9 74. Therefore, as a direct and proximate result of the unlawful collection efforts by

10       Discover, Plaintiff suffered emotional distress.
11

12                                                 II.
13                            SECOND CAUSE OF ACTION
14                        NEGLIGENT VIOLATIONS OF THE TCPA
15                                 (47 U.S.C. § 227 ET. SEQ.)
16    75. Plaintiff realleges and incorporates by reference Paragraphs 1 through 74,
17       inclusive, as if fully set forth.
18    76. Through the three (3) separate Cease and Desist Letters from Plaintiff’s
19       Counsel, sent by both facsimile and US Mail, and orally, Plaintiff revoked
20       any alleged consent for Discover to call Plaintiff on her cellular telephone
21       via the use of an ATDS and/or Recorded Voice.
22    77. The foregoing acts and omissions of Discover constitute numerous and
23       multiple negligent violations of the TCPA, including but not limited to each
24       and every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
25    78. As a result of Discover’s negligent violations of 47 U.S.C. §227, et. seq.,
26       Plaintiff is entitled to an award of $500 in statutory damages, for each and
27       every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
28

                                                    - 12 -
                              Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.13 Page 13 of 17



 1    79. Plaintiff is also entitled to and seeks injunctive relief prohibiting such
 2        conduct in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 3

 4                                                 III.
 5                               THIRD CAUSE OF ACTION
 6                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
 7                                  (47 U.S.C. § 227 ET. SEQ.)
 8    80. Plaintiff realleges and incorporates by reference Paragraphs 1 through 79,
 9        inclusive, as if fully set forth.
10    81. Through the three (3) separate Cease and Desist Letters from Plaintiff’s
11        Counsel, sent by both facsimile and US Mail, and orally, Plaintiff revoked
12        any alleged consent for Discover to call Plaintiff on her cellular telephone
13        via the use of an ATDS and/or Recorded Voice.
14    82. The foregoing acts of Discover constitute numerous and multiple knowing
15        and/or willful violations of the TCPA, including but not limited to each and
16        every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
17    83. Therefore, since Discover continued to call Plaintiff despite indisputably being
18        informed to not call Plaintiff on multiple occasions through multiple different
19        means, and that Plaintiff had revoked any alleged prior consent to call
20        Plaintiff’s cellular telephone via the use of and ATDS and/or Recorded Voice,
21        Discover’s acts were willful.
22    84. As a result of Discover’s knowing and/or willful violations of 47 U.S.C. §227,
23        et. seq., Plaintiff is entitled to an award of $1,500 in statutory damages, for
24        each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
25    85. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct
26        in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
27

28

                                                     - 13 -
                               Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.14 Page 14 of 17



 1                                   PRAYER FOR RELIEF
 2            WHEREFORE, Plaintiff having set forth the claims for relief against
 3 Defendant Discover Bank herein, respectfully request this Court enter a

 4 Judgment against Defendant as follows:

 5       a.         As to the First Cause of Action, an award of actual damages pursuant
 6                  to Cal. Civ. Code §1788.30(a) according to proof, including
 7                  compensatory damages for Plaintiff’s emotional distress for the
 8                  harassing telephone calls and other debt collection efforts;
 9       b.         As to the First Cause of Action, an award of statutory damages of
10                  $1,000.00 pursuant to Cal. Civ. Code §1788.30(b);
11       c.         As to the First Cause of Action, an award of reasonable attorney’s
12                  fees and costs pursuant to Cal. Civ. Code §1788.30(c);
13       d.         As to the Second Cause of Action, $500 in statutory damages for each
14                  and every one of Discover’s negligent violations of 47 U.S.C.
15                  §227(b)(1), pursuant to 47 U.S.C. § 227(b)(3)(B), totaling in excess of
16                  $50,000.00.
17       e.         Injunctive relief prohibiting such conduct in the future pursuant to 47
18                  U.S.C. § 227(b)(3)(A);
19       f.         As to the Third Cause of Action, $1,500.00 in statutory damages for
20                  each and every one of Discover’s knowing and/or willful violations of
21                  47 U.S.C. § 227(b)(1), totaling in excess of $150,000.00, pursuant to
22                  47 U.S.C. § 227(b)(3)(C).
23       g.         For such other and further relief as the Court may deem just and
24                  proper.
25

26 Dated: November 13, 2018                               By:      /s/ Ahren A. Tiller___
27                                                                Ahren A. Tiller, Esq.
                                                                  BLC Law Center, APC
28                                                                Attorneys for Plaintiff

                                                    - 14 -
                              Robirds v. Discover Bank - Complaint for Damages
     Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.15 Page 15 of 17



 1                            DEMAND FOR JURY TRIAL
 2         Pursuant to the Seventh Amendment to the Constitution of the United States
 3 of America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable

 4 by jury.

 5

 6
     Dated: November 13, 2018                           By:    /s/ Ahren Tiller____________
 7
                                                               Ahren A. Tiller, Esq.
 8                                                             BLC Law Center, APC
                                                               Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  - 15 -
                            Robirds v. Discover Bank - Complaint for Damages
                 Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.16 Page 16 of 17
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
SHA-RIE ROBIRDS,                                                                                            DISCOVER BANK

    (b) County of Residence of First Listed Plaintiff             San Diego                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
BLC Law Center, APC
1230 Columbia St., Ste 1100, San Diego, CA 92101                                                                                                  '18CV2592 AJB MSB
Phone (619) 894-8831

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Telephone Consumer Protection Act (TCPA) (47 U.S.C. § 227 et. seq.)
VI. CAUSE OF ACTION Brief description of cause:
                                           Complaint for Violations of TCPA; & California RFDPCA (Cal. Civ. Code §1778 et. seq.)
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         160,000.00                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/13/2018
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
               Case 3:18-cv-02592-AJB-MSB Document 1 Filed 11/13/18 PageID.17 Page 17 of 17
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
